85 F.3d 633
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Omar MMUBANGO, Appellant,v.MINNESOTA DEPARTMENT OF AGRICULTURE;  Harold Frank,Personnel Director;  Elton R. Redalen,Commissioner, Appellees.
No. 95-3272.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 7, 1996.Filed:  May 13, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Omar Mmubango appeals from the district court's1 grant of summary judgment to defendants in his Title VII action, alleging race and national origin discrimination in violation of 42 U.S.C. § 2000e-2.   We have carefully reviewed the record and the parties' submissions on appeal, and conclude that the district court's decision was clearly correct, and that an extended discussion is not warranted.   Mmubango's motion for appointment of counsel is denied.   The judgment is affirmed.   See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Ann D. Montgomery, United States Magistrate Judge for the District of Minnesota